Title: From Abigail Smith Adams to Thomas Boylston Adams, 30 December 1817
From: Adams, Abigail Smith
To: Adams, Thomas Boylston


				
					Dear Son
					Quincy 30 December 1817.
				
				enclosed is Harriets account which I wish you to Settle when you go to Town. I have had it some time She received 15 dollers of you—Your Father has a Bill to pay to mr Cary—and the marble chimney peice is to be included—Both amount to 28  dollars.—I have his Bill. I beleive there is some money due in B officeI presume there is also something due in Philadelphia, and as we can get flower here as well as there—I should think it best to receive the moneyI am glad to hear you are better. if the weather is not pleasant you had better not go out to Boston, but if agreable come and dine with your affectionate Mother
				
					A Adams—
				
				
			